                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS




SECURITIES AND EXCHANGE
COMMISSION,

                       Plaintiff,                           No. 15-CV-I3348-IT

V.



SAMUEL R. BROWN, et al.

                       Defendants.




         [rROrOSED] JUDGMENT AS TO DEFENDANT SAMUEL R. BROWN

       The Securities and Exchange Commission having filed a Complaint and Defendant

Samuel R. Brown ("Defendant") havingentereda general appearance; consented to the Court's

jurisdiction over Defendant and the subject matter of this action; consented to entryof this

Judgment; waived findings of fact and conclusions of law; and waived any right to appeal from

this Judgment:

                                                I.


       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly. Section 10(b) of the

Securities Exchange Act of 1934, 15 U.S.C. § 78j(b), and Rule I0b-5(a) and (c) promulgated

thereunder, 17C.F.R. § 240.10b-5(a) and (c), by using any means or instrumentality of interstate

commerce, or of the mails, or of any facility of any national securities exchange, in connection

with the purchase or sale of any security:
        (a)     to employ any device, scheme, or artifice to defraud;

                ... or



        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

                                                 II.


        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the

following who receiveactual notice of this Judgment by personal service or otherwise: (a)

Defendant's officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

                                                III.


        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a)(a) and (3) of the Securities

Act of 1933, 15 U.S.C. § 77q(a), in the offer or sale of any security by the use ofany meansor

instruments oftransportation or communication in interstate commerceor by use of the mails,

directly or indirectly:

        (1)     to employ any device, scheme, or artifice to defraud;

                ... or



        (3)     to engage in any transaction, practice, or course of business which operates or

                would operate as a fraud or deceit upon the purchaser.

                                                IV.


        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the

                                                 2
following who receive actual notice of this Judgment by personal service or otherwise: (a)

Defendant's officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

                                                 V.


       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently barred from participating in an offering of pennystock, including engaging in

activities with a broker, dealer, or issuerfor purposes of issuing, trading, or inducing or

attempting to induce the purchase or sale of any pennystock. A pennystock is any equity

security that has a priceof lessthan five dollars, exceptas provided in Rule 3a51-l under the

Securities Exchange Act of 1934, 17 C.F.R. 240.3a51-l.

                                                VL


       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that the

Consent is incorporated herein with the sameforce and effectas if fully set forth herein, and that

Defendantshall comply with all of the undertakings and agreements set forth therein.

                                                VII.


       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, for

purposes of exceptionsto discharge set forth in Section 523 of the BankruptcyCode, 11 U.S.C.

§523, the allegations in the complaint are true and admitted by Defendant, and further, any debt

for disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under

this Judgment or any otherjudgment, order, consentorder, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) ofthe Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                 3
                                                VIII.


         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that this Court

shall retain jurisdiction of this matterfor the purposes of enforcing the terms of this Judgment.

                                                 IX.


         There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.


Dated;              Q 9 , ^0/ 9
                                                   ^       /
                                              OKITED states I3ISTRICT JUDGE
